Citation Nr: 1009686	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-36 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated 
disc L5-S1 and L4-5.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to July 
2000 and from August 2004 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which confirmed the 20 percent rating 
for the Veteran's service-connected low back disorder.

The Board notes that the Veteran originally requested a 
hearing before a Veterans Law Judge as part of this appeal, 
and such hearing was scheduled for November 2009 consistent 
with her request.  However, the Veteran failed to appear for 
her scheduled hearing.  Accordingly, her hearing request is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704 (d) 
(2009).


FINDING OF FACT

For the entire appeal period, the Veteran's herniated disc 
L5-S1 and L4-5 is not manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less; ankylosis; any 
neurological manifestations other than right S1 
radiculopathy; or incapacitating episodes as defined by VA 
regulations having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
herniated disc L5-S1 and L4-5 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in November 
2007, which is clearly prior to the March 2008 rating 
decision that is the subject of this appeal.  She was also 
sent additional notification via a May 2008 letter followed 
by readjudication of the appeal by the October 2008 Statement 
of the Case which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate her current 
appellate claim, what information and evidence she must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in her possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the November 2007 letter included the 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), while the May 2008 letter included the 
specific rating criteria used for evaluation of the Veteran's 
service-connected low back disorder.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of her claim, and nothing indicates she 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As detailed in the 
Introduction, her hearing request is deemed withdrawn.  
Moreover, she was accorded VA medical examinations in 
connection with her current claim in December 2007 and 
January 2009 that included findings as to the symptomatology 
of her service-connected low back disorder that are 
consistent with the treatment records on file and the 
relevant VA rating criteria.  The Veteran has not identified 
any inaccuracies or prejudice in these examinations, or 
indicated that the disability has increased in severity since 
the most recent examination.  Accordingly, the Board finds 
that these examinations are adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's back disability is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, relevant to the evaluation of intervertebral disc 
syndrome.  She contends that her back disability is worse 
than the currently assigned evaluation and, therefore, she is 
entitled to a rating in excess of 20 percent for such 
disability. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General the Rating Formula for Diseases and Injuries of 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

In this case, the Board finds that the Veteran's service-
connected low back disorder is not manifested by forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
ankylosis, even in contemplation of pain on motion, 
fatigability, flare-ups, and repetitive motion.  In this 
regard, a March 2007 VA examination reveals forward flexion 
to 40 degrees, extension to 10 degrees, right and left 
lateral flexion to 30 degrees, and right and left lateral 
rotation to 30 degrees.  It was noted that the Veteran had 
minimal pain, but fatigued, with movement.  There was no 
change in range of motion following repetitive bending 
exercises.  

Additionally, the December 2007 VA examination shows forward 
flexion to 60 degrees, as well as extension to 14 degrees, 
right and left lateral bending to 15 degrees, as well as 
right and left lateral rotation to 15 degrees.  Although all 
of these motions were painful, repetition of these movements 
times 3 did not appear to increase the pain above the 
Veteran's baseline or decrease the range of motion.  The 
examiner also noted that the Veteran reported flare-ups.  The 
more recent January 2009 VA examination showed forward 
flexion to 50 degrees, extension to 10 degrees, right and 
left lateral bending to 10 degrees, and right and left 
lateral rotation to 20 degrees.  As with the December 2007 VA 
examination, there was pain with all these arcs of movements, 
but her pain was not altered nor was range of motion altered 
with repetitions times 3.  In short, even with pain on 
motion, fatigability, flare-ups, and repetitive motion, the 
Veteran does not have limitation of motion to the extent 
necessary for a rating in excess of 20 percent.  

The Board further notes that the Veteran has not been 
diagnosed with ankylosis of the spine or impairment analogous 
thereto.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The aforementioned range of motion findings clearly show 
there is no immobility of the spine; i.e., the Veteran is 
capable of motion of her spine, albeit limited.  

Note (1) to the General Rating Formula provides that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately under an appropriate diagnostic code.  
As the Veteran's back disability has demonstrated disc 
involvement, the Board has considered whether such results in 
any associated objective neurological abnormalities that 
warrant separate ratings.  In this regard, the Board notes 
that the Veteran has been granted a separate 10 percent 
rating for her right S1 radiculopathy in contemplation of 
mild incomplete paralysis of the sciatic nerve.  

However, with the exception of her right S1 radiculopathy, 
the Board finds that the Veteran's back disability does not 
result in any associated objective neurological abnormalities 
that warrant separate ratings.  

In this regard, a December 2006 VA treatment record revealed 
no bowel or bladder deficits or weakness.  Also, at the March 
2007 VA examination, the Veteran denied any bladder or bowel 
impairment.  Motor examination was 5/5 in the left lower 
extremity.  There were no abnormal sensory findings with the 
exception of the right lower extremity.  Reflexes were 2+ 
throughout.  In November 2007, a VA treatment record shows no 
bowel or bladder deficits and no weakness.  At the December 
2007 VA examination, the Veteran had 4/5 strength 
bilaterally, but the examiner indicated that such was mostly 
from the pain rather than motor weakness.  Deep tendon 
reflexes of the patellar tendons and Achilles tendons were 2+ 
bilaterally.  The Veteran had no clonus or Babinski's signs.  
She reported decreased sensation to light touch over the S1 
distribution of the plantar aspect of her foot, but the 
examination report does not indicate whether it is the 
Veteran's left or right foot.  Additionally, straight leg 
raising caused pain on the right part of the back with either 
leg.  However, the examiner determined that that such did not 
reproduce sciatica type of symptoms.  February 2008 and June 
2008 VA treatment records show that motor strength was 5/5, 
there were no focal sensory deficits, and straight leg 
raising was negative.  In February 2008, it was also observed 
that reflexes revealed 2+ deep tendon reflexes throughout.  
It was noted that the Veteran was neurologically stable. 

In January 2009, the Veteran reported that she had more 
frequent urination and constipation; however, she had not had 
any loss of control of bowel or bladder function.  On 
examination, the Veteran had 5/5 strength in bilateral hip 
flexion, knee extension, ankle plantar flexion and 
dorsiflexion, and extensor hallucis longus.  She had intact 
sensation to light touch throughout the bilateral lower 
extremities.  Babinski's sign was negative and she had one 
beat of clonus bilaterally.  The Veteran had 2+ patella and 
Achilles reflexes bilaterally and negative straight leg 
raising on the left.  

Therefore, the Board finds that the objective medical 
evidence of record fails to demonstrate that the Veteran's 
back disability results in any associated objective 
neurological abnormalities that warrant separate ratings, 
with the exception of right S1 radiculopathy.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of Spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The Board acknowledges that the Veteran stated at the 
December 2007 VA examination that she had been prescribed 
bedrest after epidural injections, but has not been 
prescribed bedrest otherwise.  It is indicated she had 6 such 
injections during the past 5 months.  She did report that 
there had been episodes in the past year in which she was 
incapacitated, and that she was unable to get out of bed for 
up to 2 days at a time.  On the more recent January 2009 VA 
examination, the Veteran reported she had 5 such injections 
during the past 12 months, and that her doctor ordered 
bedrest of 2 to 3 days after these injections.

Despite the foregoing, it does not appear from the treatment 
records on file that the Veteran has actually had episodes of 
bedrest prescribed by a physician and requiring treatment by 
a physician.  As such, it does not appear she actually 
experienced incapacitating episodes as defined by VA 
regulations.  Moreover, even if the Board were to accept her 
account as true, her own statements reflect she does not have 
incapacitating episodes to the extent necessary for a rating 
in excess of 20 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  For example, it was indicated that she had had 6 
injections in the past 5 months on the December 2007 VA 
examination, but did not indicate the length of time bedrest 
was ordered after these injections.  The January 2009 VA 
examination indicates she had 5 injections during the past 12 
months, and up to 3 days of bedrest, which corresponds to a 
total of 15 days.  As such, it indicates a period of 2 to 4 
weeks, which corresponds to the criteria for the current 20 
percent rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes; i.e., she 
does not have incapacitating episodes as defined by VA 
regulations having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.

For these reasons, the Board finds that the Veteran does not 
meet or nearly approximate the schedular criteria for a 
rating in excess of 20 percent for her service-connected low 
back disorder.  In making this determination, the Board 
considered whether staged ratings under Hart, supra, are 
appropriate.  However, the Board finds that her 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for the service-connected 
low back disorder is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
the Board observes that the Veteran had previously pursued an 
appeal with respect to the denial of a TDIU in an August 2006 
rating decision; however, in May 2008, she withdrew her claim 
of entitlement to a TDIU.  

Moreover, while the record shows that the Veteran has 
repeatedly indicated that her back disability interfered with 
her employment as a hairdresser to the point where she 
discontinued that type of work and the January 2009 VA 
examiner acknowledged the Veteran's difficulty with any sort 
of heavy duty or prolonged standing, he determined that the 
Veteran could perform sedentary work.  

Therefore, while the Veteran has claimed interference with 
her employability due to her service-connected back 
disability, the Board finds that such do not render her 
unemployable. Moreover, insofar as the Veteran's back 
disability interferes with her employability, the Board finds 
that such is contemplated by her assigned evaluation under 
the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Consequently, as the Board has determined that a claim 
for TDIU has not been raised by the Veteran or the evidence 
of record, a higher rating for the Veteran's back disability 
may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected back 
disability with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's back 
symptomatology is fully addressed by the rating criteria 
under which such disability is rated.  There are no 
additional symptoms of her back disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology of her service-connected 
back disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's back 
disability may interfere with her employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the 
Board finds that there are no attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 20 percent for her back disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and her increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for herniated disc L5-S1 and 
L4-5 is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


